Citation Nr: 0636122	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for mixed tension and 
migraine headaches (now diagnosed as vascular migraine 
headaches) prior to May 20, 2002.

2.  Entitlement to a rating greater than 30 percent for 
vascular migraine headaches from May 20, 2002 through 
February 23, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1993 to April 1997.  This matter previously came 
before the Board of Veterans' Appeals (Board) from a January 
1998 rating decision of the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA).  That 
rating decision, in pertinent part, granted service 
connection for mixed tension and migraine headaches, rated 
noncompensable, effective from April 12, 1997 (the day 
following the date of the veteran's separation from active 
duty).  In August 2000 the Board remanded the case for 
further development and readjudication.  In an August 2002 
rating decision, the Waco, Texas, RO assigned a 30 percent 
rating for the veteran's headache disorder (recharacterized 
as vascular migraine headaches) effective from May 20, 2002.  
In a February 2003 decision, the Board denied a compensable 
rating prior to May 20, 2002, and a rating in excess of 30 
percent from May 20, 2002, for the vascular migraine 
headaches.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court), and in November 2003 
the Court vacated the Board's decision and the matter for 
readjudication consistent with a November 2003 Joint Motion 
for Remand by the parties.  In September 2004, the Board 
remanded the case for additional development.  Subsequently, 
an April 2006 rating decision of the Houston, Texas, RO 
(which now has jurisdiction of the veteran's claims file) 
increased the rating for vascular migraine headaches to 50 
percent, from February 24, 2005.  

The appellant's representative subsequently contended that 
the 50 percent evaluation should be assigned as of May 20, 
2002.  As the appellant's service connected migraine headache 
disability is now assigned the maximum schedular rating of 50 
percent, and there has been no contention that the appellant 
is entitled to an extra-schedular rating, the Board will not 
consider any rating since February 24, 2005.  

In July 2000 a videoconference hearing was held before a 
Veterans Law Judge who is no longer employed at the Board.  
In a September 2006 letter, the appellant was advised that 
she was entitled to attend another hearing.  She did not 
respond within the specified 30 days, and is deemed to have 
waived her right to an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The veteran's representative has pointed out that development 
sought in the Board's previous remand has not been fully 
accomplished.  First, the February 2005 examination was 
conducted by a family practice physician rather than a 
specialist in neurology as requested in the remand.  Second, 
the April 2006 Supplemental Statement of the Case (SSOC) 
informed the appellant that the file would be returned to the 
February 2005 VA examiner for clarification of the examiner's 
opinion regarding when the appellant's headaches became 
incapacitating.  No such clarifying statement has been 
associated with the claims folder.

Given that the veteran's current condition is not in 
controversy, the Board finds that it is not necessary for her 
to be physically examined at this time.  However, a written 
opinion based on review of the record by a VA neurologic 
specialist would be helpful in order to properly address the 
deficiencies cited by the representative, and to provide 
sufficient evidence to properly evaluate the issues before 
the Board.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The Court vacated and remanded a Board 
decision because it failed to ensure that the RO achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
neurologic specialist to review the claims 
folder for the purpose of identifying when 
the veteran's headache disorder became 
incapacitating.  The physician should note 
pertinent medical complaints, symptoms, 
and clinical findings, including 
addressing the criteria for rating 
migraine headaches.  The physician must be 
requested to express an opinion as to 
whether and when the veteran began 
suffering from prostrating headaches.  The 
consulting neurologist must explain the 
rationale for all opinions given.

2.  The RO should then re-adjudicate the 
veteran's claims.  If either remains denied, 
the veteran and her representative should be 
provided an appropriate SSOC and given the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



